
	

114 SRES 548 ATS: Celebrating the 40th anniversary of the National Aeronautics and Space Administration's Viking Mission Landing on the surface of Mars.
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 548
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2016
			Mr. Nelson (for himself, Mr. Durbin, Mr. Thune, Mr. Peters, and Mr. Cruz) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Celebrating the 40th anniversary of the National Aeronautics and Space Administration's Viking
			 Mission Landing on the surface of Mars.
	
	
 Whereas Viking 1 launched from Cape Canaveral, Florida, on August 20, 1975; Whereas Viking 1 spent nearly a year in space before it landed on the surface of Mars on July 20, 1976, on the western slope of the Chryse Planitia at 22.3 degrees north latitude and 48.0 degrees longitude;
 Whereas the Viking 1 Lander was the first American spacecraft to land on Mars and the first spacecraft of any nation to successfully land on Mars and perform its mission;
 Whereas the United States remains to this day the only nation to successfully land on the surface of Mars and transmit images back to Earth;
 Whereas the Viking Mission produced over 4,500 photographs of the surface of Mars, including the first color images of the surface of Mars;
 Whereas the Viking Mission produced the first scientific data from the surface of Mars; Whereas the Viking orbiters mapped 97 percent of the Martian surface;
 Whereas the Viking 1 Lander continued its mission for 2,307 days; Whereas the Viking Mission was NASA's first comprehensive mission to seek evidence that Mars could have the potential to support life, and it discovered that Mars has an environment modified by the interaction with water and complex surface chemistry;
 Whereas the Viking Mission revolutionized our scientific understanding of the Red Planet, led to future exploration of Mars and the Solar System, and was one of the first stepping stones for the human exploration of Mars: Now, therefore, be it
		
	
 That the Senate— (1)commends the National Aeronautics and Space Administration and the academic and industry contributors to the Viking Mission for leading the way in the exploration of Mars;
 (2)recognizes the importance of the Viking Mission to the long-term exploration of the solar system by the National Aeronautics and Space Administration and to the search for life beyond Earth;
 (3)encourages the National Aeronautics and Space Administration to continue on the path to landing American astronauts on the surface of Mars; and
 (4)encourages the National Aeronautics and Space Administration and the American scientific community to continue to promote space exploration and scientific discovery across the solar system.
			
